
	

116 S2110 IS: Closing the College Hunger Gap Act of 2019
U.S. Senate
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2110
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2019
			Mr. Murphy (for himself, Mr. Blumenthal, Ms. Klobuchar, Ms. Warren, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To address food and housing insecurity on college campuses.
	
	
		1.Short title
 This Act may be cited as the Closing the College Hunger Gap Act of 2019.
 2.Questions on food and housing insecurity in National Postsecondary Student Aid StudyThe Secretary of Education shall add questions that measure rates of food and housing insecurity to the National Postsecondary Student Aid Study.
		3.Information on SNAP eligibility
 (a)In generalSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end the following:
				
					(i)Information on SNAP eligibility
 (1)In generalFor each year for which a student described in paragraph (2) submits a form described in subsection (a), the Secretary shall send to such student information regarding potential eligibility for assistance under, and application process for, the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) in written and electronic form.
 (2)StudentsA student is described in this paragraph if the student has an expected family contribution equal to zero for the year..
 (b)ConsultationThe Secretary of Education shall consult with the Secretary of Agriculture, and the head of any other applicable Federal or State agency, in designing the written and electronic communication regarding potential eligibility for assistance under, and application process for, the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) as described in section 483(i) of the Higher Education Act of 1965 (20 U.S.C. 1090(i)).
 4.Effective dateThis Act and the amendment made by this Act shall take effect 120 days after the date of enactment of this Act.
		
